Exhibit 10.4

DOLBY LABORATORIES, INC.

SERVICES AGREEMENT

This Services Agreement (“Agreement”) is entered into as of March 1, 2011, by
and between Dolby Laboratories, Inc., a Delaware corporation (the “Company”) and
Peter Gotcher (“Consultant”).

WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform consulting services, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:

1. Services. As of March 1, 2011 (the “Effective Date”), Consultant will provide
overall leadership to the Board of Directors (the “Board”) and advise and
consult on technologies and markets and such other matters as the Board may
request. The services to be performed by Consultant hereunder shall be referred
to herein as the “Services.” The period of the consultancy under this Agreement
is referred to herein as the “Consultancy Term.” During the Consultancy Term,
Consultant will continue to serve as a member of the Board, subject to any
required Board and/or stockholder approval. During the Consultancy Term,
Consultant will perform his duties faithfully and to the best of his ability.
The Company and Consultant agree that Consultant will devote approximately 20%
of his time to performance of the Services.

2. Compensation.

A. Cash Compensation. The Company will pay Consultant $8,333.33 per month
($100,000 annually) for the Services, with such amounts to be paid pursuant to
the Company’s normal consultant payment practices. Notwithstanding anything in
the Agreement to the contrary, Consultant will be entitled to receive, for the
period during which Consultant provides the Services under this Agreement and to
the extent that he continues to serve as a non-employee member of the Board, any
other compensation paid by the Company to its non-employee members of the Board,
including specifically all retainers, meeting fees and the automatic grant of
Outside Director Awards (as defined in the Company’s 2005 Stock Plan) provided
in Section 14 of the Company’s 2005 Stock Plan.

B. Stock Award Grant. The Board shall, effective March 15, 2011 (in the event
the fifteenth day of the month falls on a weekend or holiday, such issuance
shall be effective upon the first business day immediately following the
fifteenth day of the month), grant Consultant a restricted stock unit award
covering that number of shares of the Company’s Class A Common Stock determined
by dividing $400,000 by the closing price of a share of Class A Common Stock (as
reported by the New York Stock Exchange) on the date of grant, rounded down to
the nearest whole restricted stock unit. One hundred percent (100%) of the
shares subject to the restricted stock unit award shall vest on the first
anniversary of the Effective Date subject to Consultant continuing to provide
the Services through such date and no shares shall vest before such date and no
rights to any vesting shall be earned or accrued prior to such date. This
restricted stock unit award shall be



--------------------------------------------------------------------------------

subject to the terms and conditions of the Company’s 2005 Stock Plan and form of
restricted stock unit agreement.

C. Expense Reimbursement. The Company will reimburse Consultant, in accordance
with Company policy, for all reasonable expenses incurred by Consultant in
performing the Services pursuant to this Agreement.

3. Withholding. Consultant shall have full responsibility for applicable
withholding taxes for all compensation paid to Consultant under this Agreement,
and for compliance with all applicable labor and employment requirements with
respect to Consultant’s self-employment, sole proprietorship or other form of
business organization.

4. Confidentiality/Corporate Opportunity. Consultant will maintain in confidence
and will not, directly or indirectly, disclose or use, either during or after
the term of this Agreement, any proprietary information, confidential
information, know-how or trade secrets belonging to Company, whether or not it
is in written or permanent form, except to the extent necessary to perform the
Services and to perform Consultant’s duties as a member of the board of
directors of the Company. Upon the written request of Company, Consultant shall
return to Company all Company proprietary information, confidential information,
know-how or trade secrets in Consultant’s possession. Consultant shall not
appropriate any corporate opportunity rightfully belonging to the Company.

5. Conflicting Obligations. Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement or that would preclude Consultant from complying
with the provisions of this Agreement. Consultant will not enter into any such
conflicting agreement during the term of this Agreement.

6. Independent Contractor; Benefits. It is the express intention of the Company
and Consultant that Consultant performs the Services as an independent
contractor to the Company. Nothing in this Agreement shall in any way be
construed to constitute Consultant as an employee. Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

7. Termination and Survival.

(a) A. Consultancy Term and Termination. The Consultancy Term shall be one year
from the Effective Date. The Company may terminate this Agreement for “Cause”.
“Cause” means, the Consultant’s: (i) refusal or failure to act in accordance
with any specific, lawful direction or order of the Company; (ii) unfitness or
unavailability for service or unsatisfactory performance (other than as a result
of disability); (iii) performance of any act or failure to perform any act in
bad faith and to the detriment of the Company; (iv) dishonesty, intentional
misconduct or material breach of any agreement with the Company; or
(v) commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person. At least 30 days prior to the termination of the
Agreement pursuant to (i) or (ii) above, the Company shall provide the
Consultant with notice of the Company’s intent to terminate, the reason
therefore, and an opportunity for the Consultant to cure such defects in his
service to the Company’s satisfaction.

 

-2-



--------------------------------------------------------------------------------

The Agreement will terminate immediately upon the death or disability of
Consultant.

B. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other under this Agreement shall cease except:

(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies; and

(2) All Sections of this Agreement other than Section 1 (Services) and Section 2
(Compensation) will survive termination of this Agreement.

8. Miscellaneous.

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of California without regard to California’s conflicts of
law rules. To the extent that any lawsuit is permitted under this Agreement, the
parties hereby expressly consent to the personal and exclusive jurisdiction and
venue of the state and federal courts located in California.

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as otherwise provided in this Agreement, Consultant may not sell,
assign, or hdelegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement. Consultant represents and warrants that he is not
relying on any statement or representation not contained in this Agreement.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile; or (iii) mailed by U.S. registered or
certified mail (return receipt requested), to the party at the party’s address
written below or at such other address as the party may have previously
specified by like notice. If sent by mail, delivery shall be deemed effective
three business days after mailing in accordance with this Section.

 

-3-



--------------------------------------------------------------------------------

(1) If to the Company, to:

Dolby Laboratories, Inc.

100 Potrero Avenue

San Francisco, CA 94103

Attention: Andy Sherman

(2) If to Consultant, to the last address of Consultant provided by Consultant
to the Company.

F. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

(signature page follows)

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the date first written above.

 

CONSULTANT     DOLBY LABORATORIES, INC.

/s/ Peter Gotcher

    By:  

/s/ Andy Sherman

Peter Gotcher     Title:  

Executive Vice President, General

     

Counsel and Secretary

 

-5-